DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 09/21/2021. 
Claims 1-4 are pending. 
The Drawings filed on 09/21/2021 are noted. 

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 5 at the end of the recitation “…, enabling the system”, it recites a “;” instead of a “:”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent 11,127,263  in view of U.S. Patent 10,825,304 B1 to DeLucia. 

Although the conflicting claims are not identical, they are not patentably distinct from each other. The differences between both applications lies within the automated shuffling device recited in the present application to carry out the invention as claimed. Claim 1 of the US Patent discloses a network distributed processing system which includes a mobile computing device connected to a controller by a network and a server, while the present application discloses an electromechanical gaming machine with an entertainment system engine including a user input device and a display output device and connected to a game world engine and a server.  However in Arnone it discloses an electromechanical gaming machine with an entertainment system engine including a user input device and a display output device and connected to a game world engine and a server (Col. 5:59 – Col. 6:4 discloses an automated shuffling device may be operatively associated with a gaming table for facilitating provision of gaming method which can be operated as part of step 14 in order to provide one or more randomly-ordered deck of cards.)  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have utilized the automated shuffling device as disclosed in DeLucia with the gaming system of the present invention as Delucia discloses such a device can be utilized to carryout aspects of the invention. 


Instant Application 17/481,031
U.S. Patent 11,127,263
1. A Blackjack wagering game method enabled by an automated playing card shuffling device, the automated playing card shuffling device including a processing device and memory, the processing device accessing executable code in the memory, the executable code directing the automated playing card shuffling device in outputting randomly generated playing cards in a round of the Blackjack wagering game, the automated playing card shuffling device being actuated responsive to receipt of a game wager, wherein the outputting randomly generated playing cards includes two randomly generated playing cards distributed to form an initial player hand for each player, the method comprising the steps of: 


responsive to an initial player hand score for the initial player hand or a final player hand score for a final player hand being determined as equal to twenty-one, distributing a first award to the player in an amount equal to twice the game wager, wherein the initial player hand score is determined based on an application of a Blackjack scoring system to the two randomly generated playing cards forming the initial player hand and the final player hand score being determined based on the two randomly generated playing cards forming the initial player hand and any additional cards dealt to form the final player hand thereafter; and responsive to the final player hand score and a final dealer hand score being both less than twenty-one and the same score, distributing a second award to the player in an amount equal to the game wager.

2. The Blackjack wagering game method of claim 1, wherein the automated playing card shuffling device further comprises a playing card reading device, the playing card reading device in communication with the processing device identifying each playing card upon outputting the randomly generated playing cards and determining hand scores based on the Blackjack scoring system, wherein the Blackjack scoring system is stored in the memory.




















































3. A system of conducting a secure Blackjack game, the system comprising an automated playing card shuffling device, the automated playing card shuffling device including a processor and a memory unit including executable code stored therein, and in communication with the processor, executing the executable code to facilitate outputting randomly generated playing cards from the automated playing card shuffling device, enabling the system to; 

responsive to detecting placement of a wager from one or more players, actuate the automated playing card shuffling device to output two randomly generated playing cards to form an initial player hand for each player of the one or more players; determine an initial player hand score for each player of the plurality of players based on a Blackjack scoring system; responsive to determining the initial player hand score to be twenty-one for a first one or more players of the plurality of players, terminate the round of play for the first one or more players and distribute an award equal to twice the amount of the wager detected; responsive to determining the initial player hand score to be less than twenty-one for a second one or more players of the plurality of players, the second one or more players being different from the first one or more players, operate the round of play of the secure Blackjack game by actuating the automated playing card shuffling device to output none, one or more randomly generated playing cards to form a final player hand for the second one or more players of the plurality of players; determine a final player hand score for each of the second one or more players based on the Blackjack scoring system; responsive to determining the final player hand score to be twenty-one, terminate the round of play for the second one or more players and distribute an award to each player of the second one or more players, the award being equal to twice the amount of the wager detected; responsive to the final player hand score being less than twenty-one for a third one or more players of the plurality of players, the third one or more players being different from the first one or more players and the second one or more players, operate the round of play of the secure Blackjack game by actuating the automated playing card shuffling device to output none, one or more randomly generated playing cards to form a final dealer hand; determine a final dealer hand score based on the Blackjack scoring system; and responsive to determining the final player hand score to be less than twenty-one and equal to the final dealer hand score, terminate the round of play for the third one or more players and distribute an award to each player of the third one or more players, the award being equal to the amount of the wager detected.

















4. The system of claim 3, wherein the automated playing card shuffling device further comprises a playing card reading device, the playing card reading device in communication with the processing device identifying each playing card upon outputting the randomly generated playing cards and determining hand scores based on the Blackjack scoring system, wherein the Blackjack scoring system is stored in the memory.

1. In a Blackjack wagering game method enabled by a processing device, memory, a random number generator and a data communication device in communication with a plurality of remote devices over a communication network, the processing device accessing executable code in the memory, the executable code being configured to direct the processing device to actuate the random number generator to randomly generate playing cards in a round of Blackjack and determine hand scores based on a Blackjack scoring system stored in the memory responsive to receipt of a game wager and distribution of two randomly generated playing cards to form an initial player hand for a player responsive thereto, comprising the steps of: 

responsive to an initial player hand score for the initial player hand or a final player hand score for a final player hand being determined as equal to twenty-one, distributing a first award to the player in an amount equal to twice the game wager, wherein the initial player hand score is determined based on an application of the Blackjack scoring system to the two randomly generated playing cards forming the initial player hand and the final player hand score being determined based on the two randomly generated playing cards forming the initial player hand and any additional cards dealt to form the final player hand thereafter; and responsive to the final player hand score and a final dealer hand score being both less than twenty-one and the same score, distributing an second award to the player in an amount equal to the game wager.

2. A method of providing a modified Blackjack wagering game over a communication network, comprising the steps of: providing a game server, a random number generator, a memory and a user interaction server, wherein the memory stores images of playing cards and a Blackjack scoring system; providing, by the user interaction server, a client for execution on a user device connected to the communication network and associated with a player, the user device being remote from the game server; the client receiving from the user device and communicating to the game server, an indication of a wager being entered by the player in connection with participation of a modified Blackjack wagering game; the game server responsive to receiving communication from the client of the indication of the wager being entered by the player, sequentially performing the following steps of: detecting the amount of the wager; actuating the random number generator to distribute from the memory two randomly generated images of playing cards to form an initial player hand for the player; determining an initial player hand score based on the Blackjack scoring system; responsive to the initial player hand score being twenty-one, terminating the round of play for the player and distributing a first award in the amount equal to twice the wager; responsive to the initial player hand score being less than twenty-one, operating the round of play of the modified Blackjack wagering game by distributing none, one or more randomly generated images of playing cards to form a final player hand for the player; determining a final player hand score based on the Blackjack scoring system; responsive to the final player hand score being twenty-one, terminating the round of play for the player and distributing the first award in the amount equal to twice the wager; responsive to the final player hand score being less than twenty-one, operating the round of play of the modified Blackjack wagering game by distributing none, one or more randomly generated images of playing cards to form a final dealer hand; and responsive to the final player hand score being less than twenty-one and the same as a final dealer hand score determined based on the final dealer hand, terminating the round of play for the player and distributing a second award in the amount equal to the wager.

3. The method of claim 2 further comprising providing virtual elements on a display associated with the user device, wherein the indication of the wager being entered is provided by detecting the movement of the virtual elements on the user device to a designated area on the display.

4. A system of conducting a modified Blackjack game, the system comprising a display, a memory unit including executable code stored therein, and a processor in communication with a random number generator, the processor executing the executable code responsive to the actuation of a round of play of the modified Blackjack game to enable the system to: 



detect placement of a wager from each player of a plurality of players, the wager being an amount of credit deducted from a total amount of credit stored in the memory unit for each player of the plurality of players, wherein the detection actuates the round of play; actuate the random number generator to randomly generate two virtual playing cards on the display from a plurality of virtual playing cards stored in the memory unit, the two virtual playing cards forming an initial player hand for each player of the plurality of players; determine an initial player hand score for each player of the plurality of players based on the processor accessing a Blackjack scoring system stored in the memory unit; responsive to the processor determining the initial player hand score for a first one or more players of the plurality of players being twenty-one, terminate the round of play for the first one or more players and distribute an amount of credit equal to twice the amount of credit of the wager detected to the total amount of credit stored in the memory unit for each player of the first one or more players; responsive to the initial player hand score being less than twenty-one for a second one or more players of the plurality of players, the second one or more players being different from the first one or more players, operate the round of play of the modified Blackjack game by actuating the random number generator to randomly generate none, one or more virtual playing cards on the display from the plurality of virtual playing cards stored in the memory unit to form a final player hand for the second one or more players of the plurality of players; determine a final player hand score for each of the second one or more players based on the processor accessing the Blackjack scoring system; responsive to the processor determining the final player hand score being twenty-one, terminate the round of play for the second one or more players and distribute an amount of credit equal to twice the amount of credit of the wager detected to the total amount of credit stored in the memory unit for each player of the second one or more players; responsive to the final player hand score is less than twenty-one for a third one or more players of the plurality of players, the third one or more players being different from the first one or more players and the second one or more players, operate the round of play of the modified Blackjack game by actuating the random number generator to randomly generate none, one or more virtual playing cards on the display from the plurality of virtual playing cards stored in the memory unit to form a final dealer hand; determine a final dealer hand score based on the processor accessing the Blackjack scoring system; and responsive to the processor determining the final player hand score being less than twenty-one and equal to the final dealer hand score, terminate the round of play for the third one or more players and distribute an amount of credit equal to the amount of credit of the wager detected to the total amount of credit stored in the memory unit for each player of the third one or more players.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 to 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this particular case, the examiner takes the position that the specification does not provide written description support for the following limitations: 
Claim 1: “ A Blackjack wagering game method enabled by an automated playing card shuffling device, the automated playing card shuffling device including a processing device and memory, the processing device accessing executable code in the memory, the executable code directing the automated playing card shuffling device in outputting randomly generated playing cards in a round of the Blackjack wagering game, the automated playing card shuffling device being actuated responsive to receipt of a game wager, wherein the outputting randomly generated playing cards includes two randomly generated playing cards distributed to form an initial player hand for each player”;
Claim 1: “distributing a second award to the player in the amount equal to the game wager”;
Claim 2: “wherein the automated playing card shuffling device further comprises a playing card reading device, the playing card reading device in communication with the processing device identifying each playing card upon outputting the randomly generated playing cards and determining hand scores based on the Blackjack scoring system, wherein the Blackjack scoring system is stored in the memory”;
Claim 3: “the system comprising an automated playing card shuffling device, the automated playing card shuffling device including a processor and a memory unit including executable code stored therein, and in communication with the 26processor, executing the executable code to facilitate outputting randomly generated playing cards from the automated playing card shuffling device”; 
Claim 3: “responsive to determining the initial player hand score to be twenty-one for a first one or more players of the plurality of players, terminate the round of play for the first one or more players and distribute an award equal to twice the amount of the wager detected; responsive to determining the initial player hand score to be less than twenty-one for a second one or more players of the plurality of players, the second one or more players being different from the first one or more players, operate the round of play of the secure Blackjack game by actuating the automated playing card shuffling device to output none, one or more randomly generated playing cards to form a final player hand for the second one or more players of the plurality of players; determine a final player hand score for each of the second one or more players based on the Blackjack scoring system; responsive to determining the final player hand score to be twenty-one, terminate the round of play for the second one or more players and distribute an award to each player of the second one or more players, the award being equal to twice the amount of the wager detected; responsive to the final player hand score being less than twenty-one for a third one or more players of the plurality of players, the third one or more players being different from the first one or more players and the second one or more players, operate the round of play of the secure Blackjack game by actuating the automated playing card shuffling device to output none, one or more randomly generated playing cards to form a final dealer hand; determine a final dealer hand score based on the Blackjack scoring system; and responsive to determining the final player hand score to be less than twenty-one and equal to the final dealer hand score, terminate the round of play for the third one or more players and distribute an award to each player of the third one or more players, the award being equal to the amount of the wager detected”; 
Claim 4: “wherein the automated playing card shuffling device further comprises a playing card reading device, the playing card reading device in communication with the processing device identifying each playing card upon outputting the randomly generated playing cards and determining hand scores based on the Blackjack scoring system, wherein the Blackjack scoring system is stored in the memory”.

In order to meet the requirement of the written description one must show or explain what hardware and/or software (specifically the steps or procedures) the inventor uses to accomplish the claimed function.  In this particular case, the specification does not provide any more description of the claim limitations above other than what was recited in the claims.  Although the specification discloses “an automated shuffling device” in paragraph [0031], and a “card-handling device 422” in paragraph [0056],  it is not disclosed as recited  with the corresponding structure, material, or acts for the claimed function as it is recited in Claims 1 to 4. Dependent Claims 2 and 4 are rejected for the same rationale as Independent Claims 1 and 4. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 to 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014), the Supreme Court set forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice, 134 S. Ct. at 2355 (citing Mayo Collaborative Svcs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id.  For example, abstract ideas include, but are not limited to, fundamental economic practices, methods of organizing human activities, an idea of itself, and mathematical formulas or relationships. Id. at 2355—57. If, at the first stage of the Alice analysis, we conclude that the claim is not directed to a patent-ineligible concept, it is considered patent eligible under § 101 and the inquiry ends. RapidLitig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).
If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 79, 78). In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 566 U.S. at 72—73). The prohibition against patenting an abstract idea “‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant postsolution activity.’” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (internal citation omitted).  The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
In determining whether a process claim recites an abstract idea, we must examine the claim as a whole, keeping in mind that an invention is not ineligible just because it relies upon a law of nature or mathematical algorithm. Digitech Image Tech. LLC v. Electronics for Imaging Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014). As noted by the Supreme Court, “an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.” Diamond v. Diehr, 450 U.S. 175, 187 (1981). The “directed to” inquiry asks not whether “the claims involve a patent-ineligible concept,” but instead whether, “considered in light of the specification,…‘their character as a whole is directed to excluded subject matter.’” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (internal citations omitted). In that regard, we determine whether the claims “focus on a specific means or method that improves the relevant technology” or are “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).

Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  Claims 1-4 are directed to a Blackjack wagering game method (i.e. a process) and a system of conducting a secure Blackjack game. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).

Step 2A, Prong 1
Each of Claims 1 to 4 recite steps or instructions or rules for providing a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 4 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG.  Accordingly, each of Claims 1 to 4 recites an abstract idea.
Specifically, independent Claim 1 (and its dependent Claim 2) recites: “1. A Blackjack wagering game method enabled by an automated playing card shuffling device, the automated playing card shuffling device including a processing device and memory (additional elements), the processing device accessing executable code in the memory, the executable code directing the automated playing card shuffling device in outputting randomly generated playing cards in a round of the Blackjack wagering game, the automated playing card shuffling device being actuated responsive to receipt of a game wager, wherein the outputting randomly generated playing cards includes two randomly generated playing cards distributed to form an initial player hand for each player, the method comprising the steps of: 
responsive to an initial player hand score for the initial player hand or a final player hand score for a final player hand being determined as equal to twenty-one, distributing a first award to the player in an amount equal to twice the game wager, wherein the initial player hand score is determined based on an application of a Blackjack scoring system to the two randomly generated playing cards forming the initial player hand and the final player hand score being determined based on the two randomly generated playing cards forming the initial player hand and any additional cards dealt to form the final player hand thereafter (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
responsive to the final player hand score and a final dealer hand score being both less than twenty-one and the same score, distributing a second award to the player in an amount equal to the game wager (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).”

Independent Claim 3 (and its dependent claim 4) recites “3. A system of conducting a secure Blackjack game, the system comprising an automated playing card shuffling device, the automated playing card shuffling device including a processor and a memory unit including executable code stored therein (additional elements), and in communication with the 26processor, executing the executable code to facilitate outputting randomly generated playing cards from the automated playing card shuffling device, enabling the system to; 
responsive to detecting placement of a wager from one or more players, actuate the automated playing card shuffling device to output two randomly generated playing cards to form an initial player hand for each player of the one or more players (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
determine an initial player hand score for each player of the plurality of players based on a Blackjack scoring system (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
responsive to determining the initial player hand score to be twenty-one for a first one or more players of the plurality of players, terminate the round of play for the first one or more players and distribute an award equal to twice the amount of the wager detected (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
responsive to determining the initial player hand score to be less than twenty-one for a second one or more players of the plurality of players, the second one or more players being different from the first one or more players, operate the round of play of the secure Blackjack game by actuating the automated playing card shuffling device to output none, one or more randomly generated playing cards to form a final player hand for the second one or more players of the plurality of players (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG);
determine a final player hand score for each of the second one or more players based on the Blackjack scoring system (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
responsive to determining the final player hand score to be twenty-one, terminate the round of play for the second one or more players and distribute an award to each player of the second one or more players, the award being equal to twice the amount of the wager detected (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
responsive to the final player hand score being less than twenty-one for a third one or more players of the plurality of players, the third one or more players being different from the first one or more players and the second one or more players, operate the round of play of the secure Blackjack game by actuating the automated playing card shuffling device to output none, one or more randomly generated playing cards to form a final dealer hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
determine a final dealer hand score based on the Blackjack scoring system (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
responsive to determining the final player hand score to be less than twenty-one and equal to the final dealer hand score, terminate the round of play for the third one or more players and distribute an award to each player of the third one or more players, the award being equal to the amount of the wager detected (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).”

As indicated above, each of independent Claims 1 and 3 (and their respective dependent Claims 2 and 4) recites at least one step or instruction or rule for: (i) conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and (ii) performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  
Further, dependent Claims 2 and 4 include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1 and 3 (and their respective dependent Claims 2 and 4) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1 and 3), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: an automated playing card shuffling device including a processing device and memory are generically recited computer elements in independent Claims 1 and 3 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1 and 3 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.

Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., fundamental economic practice and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., processing system including a processor as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1 and 3 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.  Accordingly, independent Claims 1 and 3 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B
None of Claims 1 to 4 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons. These claims require the additional elements of an automated playing card shuffling device including a processing device and memory and a playing card reading device.  These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  The above-identified computer components are generically claimed in Claims 1 to 4 to enable the game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  

Accordingly, in light of Applicant’s specification, the claimed terms of an automated playing card shuffling device including a processing device and memory and a playing card reading device are reasonably construed as generic computing devices.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the automated playing card shuffling device including a processing device and memory and a playing card reading device.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the computing arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computing industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements (e.g., an automated playing card shuffling device including a processing device and memory and a playing card reading device) because it describes these additional elements in commercially available products and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified generic computer limitations in Claims 1 to 4 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, Claims 1 to 4 are directed to applying an abstract idea (e.g., rules for conducting a game and/or mental process) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 4 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1 and 3 (and their dependent Claims 2 and 4) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1 to 4 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 1 to 4 amounts to significantly more than the abstract idea itself (Step 2B: NO). 
Accordingly, Claims 1 to 4 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.


Regarding the Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Kennedy, US 2019/0035227 A1 discloses a method and apparatus for providing a Blackjack player with an additional bet when betting on a conventional blackjack, said method including--providing for a bet by a Blackjack player in addition to the standard blackjack bet, --designating enhanced payouts for a two card blackjack which are much higher than the standard payouts for a blackjack, and dealing the player two cards from a set of gaming cards selected to have from 1 to 8 decks of 52 cards each after the player has placed bets on a conventional blackjack and the additional enhanced payout blackjack.
Caldwell, US 2004/0090008 A1 discloses method for enhancing a conventional game of Twenty-one includes the steps of providing a player an opportunity to place a Twenty-one wager to participate in the conventional game of Twenty-one; providing the player an opportunity to place a match wager that an index value of at least one of an initial two cards dealt to the player will match an index value of a face-up card dealt to a dealer; dealing the initial two cards to the player and dealing the face-up card to the dealer; verifying that the player placed the match wager and paying the player a match winning amount on the match wager if the index value of at least one of the initial two cards dealt to the player matches the index value of the face-up card; and continuing with play of the conventional game of Twenty-one.


Conclusion
Claims 1-4 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715